DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 6 October 2021 in response to the Final Office action mailed 12 July 2021 (see also Advisory action of 9/22/21), has been entered and fully considered. As per Applicant’s filed claim amendments (see submission of 9/13/21) claims 1-9 and 13-15 are pending under examination; wherein: claim 1 has been amended, claims 2-9 are as originally filed, claims 13-15 are as previously presented, claims 10-12 were cancelled by this and/or previous amendment(s), and claims 16-25 were withdrawn by previous restriction requirement.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 October 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 October 2021 was filed after the mailing date of the Final Office action on 12 July 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagihara et al. (US PGPub 2016/0329522).
	Regarding claims 1, 9 and 15, Hagihara teaches organic EL devices including a transparent substrate, a first electrode, an organic EL layer, a second electrode, a sheet-like sealing material including a sealing resin layer and a sealing base, sequentially stacked ([0021](12); abstract). Hagihara teaches the sheet-like sealing material comprises 50 to 100 mass% of a sealing resin selected from rubber-based polymers, (meth)acrylic-based polymers, silicone-based polymers, etc. ([0051]-[0052]; [0055]; [0062]; [0088]). Hagihara further teaches the inclusion of 1 to 10 mass% of a UV absorber ([0089];[0095]; 3 and 6 parts per 100 parts resin exemplified)(instant UV absorber). Hagihara teaches that additional components may be included including light stabilizers and antioxidants ([0105]) in amounts of 0.01 to 5 mass% each ([0107])(instant radical scavenger). Hagihara teaches the sheet-like sealing material has a thickness of from 10 to 80 µm ([0044]).
	Hagihara further teaches the structure of a sealing sheet comprising one sealing resin layer (organic layer) stacked on the gas barrier layer side of a gas barrier film, wherein the gas barrier film comprises a base film (organic layer) and a gas barrier layer 
	Regarding claims 2-5, Hagihara teaches the devices set forth above and further teaches the UV absorber is selected from salicylates, benzophenones, benzotriazoles, hindered amine sebacates (where bis(2,2,6,6-tetramethyl-4-piperidyl) sebacate is taught as an optional alternative but is not required). Hagihara teaches compounds including 2-(2’-hydroxy-3’,5’-di-t-butylphenyl)benzotriazole, etc. ([0093]; exemplified by Tinuvin compounds 900, 326, 460,  and CarboProtect). Hagihara further teaches the UV absorber will have a maximum absorption wavelength from 340 to 360 nm ([0091]).
	Regarding claims 13-14, Hagihara teaches the devices as set forth above and further teaches a light transmittance at a wavelength of 420 nm of 85% or more and a light transmittance at a wavelength of 370 nm of 1% or less ([0039]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hagihara et al. (US PGPub 2016/0329522) as evidenced by Bechtold (WO 97/39051), or in the alternative in view of Bechtold.
Hagihara teaches the devices as set forth in claim 1 above and teaches the inclusion of light stabilizers and antioxidants ([0105])(instant radical scavenger) but is silent to specific compounds thereof, and also teaches use of combinations of the UV absorbers ([0094]) including hindered amines such as bis-(1,2,2,6,6-pentamethyl-4-pipridinyl)sebacate, etc.
	Hagihara invites the selection of combinations of UV absorbers and as such it would have been obvious to one of ordinary skill in the art to select two compounds from the UV absorbers of Hagihara and arrive at the instant invention with a reasonable expectation of success. It is further noted that Bechtold evidences that compounds taught by Hagihara, such as bis-(1,2,2,6,6-pentamethyl-4-pipridinyl)sebacate, are also known in the art as UV stabilizers for stabilized polymer compositions (pg 7-10).
	Alternatively, Hagihara invites the inclusion of known light stabilizers and antioxidants but does not teach specific compounds thereof. However, Bechtold teaches stabilized polymer compositions (abstract), and teaches suitable UV stabilizer 3-OC(O)-(CH2)n-C(O)O-R3 (pg2-3) , wherein preferred compounds of B include bis-(2,2,6,6-tetramethyl-4-pipridinyl)succinate, bis-(1,2,2,6,6-pentamethyl-4-pipridinyl)sebacate, bis-(1-octyloxy-2,2,6,6,-tetramethyl-4-pipridinyl)succinate, (1-octyloxy-2,2,6,6,-tetramethyl-4-pipridinyl)sebacate, etc. (page 9; see also compounds of page 10). Bechtold and Hagihara are analogous art and are combinable because they are both concerned with stabilized polymer compositions. At the time of filing a person having ordinary skill in the art would have found it obvious to include the UV stabilizers of Bechtold in the sealing sheet composition of Hagiraha and would have been motivated to do so as Hagihara invites the inclusion of known and suitable light stabilizer compounds and further as Bechtold teaches the compounds of B-1 are known and preferable photoreactive, UV-light absorbing, low molecular weight stabilizer compounds for stabilizing polymer compositions against damage by light, heat and/or oxidation (pg 1). 

Response to Arguments/Amendments
The 35 U.S.C. 102(a)(1) rejection of claims 1-5, 9 and 13-15 as anticipated by Hagihara et al. (US PGPub 2016/0329522) is maintained. Applicant’s arguments (Remarks, pages 34-35) have been fully considered but were not found persuasive. 
Applicant argues that Hagihara appears to teach inclusion of an inorganic film but fails to teach the as-amended structure. This is not found persuasive. As noted in the rejection above: Hagihara further teaches the structure of a sealing sheet comprising one sealing resin layer (organic layer) stacked on the gas barrier layer side of a gas barrier film, wherein the gas barrier film comprises a base film (organic layer) and a gas 

	The 35 U.S.C. 103 rejections of claims 6-8 as unpatentable over Hagihara (US PGPub 2016/0329522) as evidenced by Bechtold (WO 97/39051), or in the alternative in view of Bechtold are maintained. Applicant’s arguments (Remarks, page 35) are substantially directed to the claim 1 amendments, responded to by the Examiner above. 

Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767